IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON

                           MARCH 1999 SESSION
                                                            FILED
RODNEY L. JEFFRIES,          *      C.C.A. # 02C01-9807-CR-00214

      Appellant,             *      SHELBY COUNTY
                                                           August 12, 1999
VS.                          *      Hon. James C. Beasley, Jr., Judge

STATE OF TENNESSEE,          *      (Post-Conviction)
                                                            Cecil Crowson, Jr.
      Appellee.              *
                                                          Appellate Court Clerk




For Appellant:                      For Appellee:

Rodney Jeffries, Pro Se             John Knox Walkup
L.C.C.X., Site 1                    Attorney General and Reporter
P.O. Box 1000
Henning, TN 38041                   Clinton J. Morgan
(on appeal)                         Counsel for the State
                                    425 Fifth Avenue North
Monica Simmons, Attorney            Cordell Hull Building, Second Floor
200 Jefferson Avenue                Nashville, TN 37243-0493
Memphis, TN 38103
(at trial)                          Scott Gordon
                                    Assistant District Attorney General
                                    Shelby County District
                                           Attorney General's Office
                                    201 Poplar Avenue, Third Floor
                                    Memphis, TN 38103




OPINION FILED:__________________________



AFFIRMED



GARY R. WADE, PRESIDING JUDGE
                                        OPINION

              The petitioner, Rodney L. Jeffries, appeals the trial court's denial of

several petitions for post-conviction relief. In this appeal of right, the petitioner

claims that his guilty pleas were neither knowing nor voluntary and were made

without the effective assistance of counsel.



              We affirm the judgment of the trial court.



              On March 11, 1998, the petitioner filed a series of post-conviction

petitions attacking convictions resulting from guilty pleas entered February 3, 1997:

              Offense                                      Sentence

              Attempted aggravated robbery                 Three years

              Aggravated robbery                           Eight years

              Aggravated assault                           Three years

              Aggravated assault                           Three years

              Aggravated burglary                          Three years

              Aggravated burglary                          Three years

              Especially aggravated kidnaping              Fifteen years

              First degree murder                          Life



              Counsel was appointed, the petitions were amended, and the state

filed a response. At the evidentiary hearing, the petitioner testified that his trial

counsel spoke with him only ten to fifteen minutes before the pleas were entered.

He claimed that when he entered his pleas he was depressed and did not

understand the consequences of his pleas. He maintained that his trial counsel

advised him to tell the truth and that the trial court would "go easy" on him. The

petitioner stated that he did not realize that he had pleaded guilty to first degree


                                             2
murder until he appeared at the sentencing hearing. He stated that he did not voice

his confusion and concern at the plea proceeding because he trusted his attorney

who had told him what to do.



              On cross-examination, the petitioner conceded that the trial court had

imposed the minimum sentence for each conviction and ordered them to be served

concurrently. He admitted to having familiarity with the criminal justice system,

having entered pleas of guilt on four prior occasions, and he made no claim that he

misunderstood the rights he had waived in those proceedings. He acknowledged

that the trial court had informed him that he was not required to testify; that if he

proceeded through a trial, he would have had an appeal as of right; and that by

entering guilty pleas, he waived his right to appeal the convictions. He admitted that

he had no complaints with his trial counsel at the plea proceeding and he had been

informed by the trial court of the range of punishment for each conviction.



              Trial counsel testified that he began practicing law in 1961 and had

tried many murder cases. He recalled having made eighteen court appearances on

behalf of the petitioner and having visited him in jail at least ten times. He

specifically remembered explaining to the petitioner the range of punishment for first

degree murder and asserted that the petitioner had voluntarily confessed. Trial

counsel stated that there were no alibi witnesses and that the petitioner entered his

plea because he wanted to "get this matter behind him and get on with his life."

While trial counsel did recall that the petitioner appeared to be depressed because

the murder victim had been a distant relative, he expressed certainty that the

petitioner had understood his choices and was aware that the minimum sentence

was a life term. Trial counsel testified that the state never offered the opportunity of

a plea agreement on reduced charges.


                                            3
              The post-conviction court determined that the petitioner had been

advised of the range of punishment at the submission hearing and that the resultant

convictions could be used against him in the future. It determined that the petitioner

had understood his right not to testify and that he relinquished that right when he

entered his pleas of guilt. The post-conviction court found that the petitioner knew

that his right to appeal extended only to his sentences and not the convictions; that

if trial counsel had failed to inform the petitioner that he could appeal his sentences,

the trial court had done so; and that the indictments were facially valid. The trial

court also determined that the "heart" of the petitioner's complaint was his

displeasure with the life sentence:

               The question of credibility comes to play in whether or
               not Mr. Jeffries was advised that by cooperating, by
               pleading guilty to the judge, by testifying, that he would
               get a sentence less than life in prison. And, from an
               overall view of the transcript, very specifically Judge Craft
               points out that by pleading guilty to murder the only
               punishment available is life or life without parole in this
               case. That the possibility of consecutive sentencing still
               existed when he entered the plea. The range[s] of
               punishment[ ] were thoroughly explained to Mr. Jeffries
               .... And an extensive voir dire for a guilty plea, one of the
               most extensive ones I think I have ever seen. And, that
               there is no question that Mr. Jeffries was aware of and
               advised that by pleading guilty to the charge of murder,
               the question of sentencing was going to be left to the
               judge. And, the range of punishment for the murder
               charge was either life or life without parole.



               The trial court then made several observations about the quality of the

petitioner's trial counsel taking into account his reputation, his ability, and trial skills.

It ruled that the guilty pleas were freely, voluntarily, and knowingly entered and

based upon the effective assistance of counsel:

               [It further appears to the court] after a full evidentiary
               hearing on defendant's petitions, testimony from
               defendant, Ronald Jeffries, his original Attorney, James
               V. Ball, and the evidence adduced at the hearing,
               consisting of the Plea Petition and Waiver, the Transcript
               of the Plea Proceedings, and the Sentencing hearing,

                                              4
              that the Petitioner's petitions are not well taken and
              should be denied.



              In Boykin v. Alabama, 395 U.S. 238 (1969), the United States

Supreme Court ruled that defendants should be advised of certain of their

constitutional rights before entering pleas of guilt. Included among those required

warnings are the right against self-incrimination, the right to confront witnesses, and

the right to trial by jury. Id. at 243. The overriding Boykin requirement is that the

guilty plea must be knowingly and voluntarily made. Id. at 242-44. The plea must

represent a "voluntary and intelligent choice among the alternative courses of action

open to the defendant." North Carolina v. Alford, 400 U.S. 25 (1970). If the proof

establishes that the petitioner was aware of his constitutional rights, he is entitled to

no relief. Johnson v. State, 834 S.W.2d 922, 926 (Tenn. 1992). "[A] plea is not

voluntary if it is a product of 'ignorance, incomprehension, coercion, terror,

inducements, [or] subtle or blatant threats.'" Blankenship v. State, 858 S.W.2d 897,

904 (Tenn. 1993) (quoting Boykin, 395 U.S. at 242-43).



              In order to be granted relief on grounds of ineffectiveness assistance

of counsel, the petitioner must establish that the advice or the services provided

were not within the range of competence demanded of attorneys in criminal cases

and that, but for his counsel's deficient performance, the result of his trial would

have been different. Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975); Strickland

v. Washington, 466 U.S. 668 (1984). This two-part standard, as it applies to guilty

pleas, is met when the petitioner establishes that, but for his counsel's errors, he

would not have pled guilty and would have insisted on a trial. Hill v. Lockhart, 474
U.S. 52, 59 (1985).



              Under our statutory law, the petitioner bears the burden of proving his

                                            5
allegations by clear and convincing evidence. Tenn. Code Ann. § 40-30-210(f). On

appeal, the findings of fact made by the trial court are conclusive and will not be

disturbed unless the evidence contained in the record preponderates against them.

Brooks v. State, 756 S.W.2d 288, 289 (Tenn. Crim. App. 1988). The burden is on

the petitioner to show that the evidence preponderated against those findings.

Clenny v. State, 576 S.W.2d 12, 14 (Tenn. Crim. App. 1978).



              Here, the record supports the finding of the trial court. The petitioner

has been unable to establish that he would not have pled guilty or would have

insisted on a trial absent deficiencies in the performance of his trial counsel. In our

view, the proof clearly establishes that the guilty pleas were knowingly and

voluntarily made. Despite his prior record, the petitioner received concurrent

minimum sentences. The transcript confirms that the petitioner was fully aware of

the consequences of his pleas. Accordingly, the judgment of the trial court is

affirmed.



                                          ________________________________
                                          Gary R. Wade, Presiding Judge

CONCUR:



_____________________________
Joseph M. Tipton, Judge



 See separate concurring opinion
Thomas T. Woodall, Judge




                                           6